Citation Nr: 1421518	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-34 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Whether the termination of the award of VA nonservice-connected improved pension benefits, effective January 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969 and from November 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and June 2011 decisions of the RO's Pension Management Center, which terminated the Veteran's VA nonservice-connected improved pension benefits, effective January 1, 2008, thus creating an overpayment of $24,593.00.  

In May 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  During the May 2012 hearing, and in written statements of record, the Veteran effectively petitioned for a waiver of the above overpayment in addition to challenging the underlying debt.  Accordingly, as his request for a waiver has not yet been adjudicated in the first instance, nor rendered moot as a consequence of this decision, the Board refers that issue to the VA Committee on Waivers and Compromises for appropriate action.


FINDINGS OF FACT

1.  Effective January 1, 2008, the Veteran's annualized countable income exceeded the maximum annual pension rate for a nonmarried veteran with no dependents.

2.  The Veteran's award of nonservice-connected improved pension was not solely due to VA administrative error.  


CONCLUSION OF LAW

Termination of the Veteran's VA nonservice-connected improved pension benefits effective January 1, 2008, was proper. 38 U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273, 3.660 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of its discussion, the Board observes that the Veterans Clams Assistance Act of 2000 and its implementing regulations do not apply to claims, such as the one at issue, in which the law and not the evidence is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

In any event, the Board is satisfied that there has been substantial compliance with the fundamentals of due process throughout this appeal.  See 38 C.F.R. § 3.103.  Indeed, the Veteran has been informed of the general requirements for establishing and maintaining VA nonservice-connected improved pension benefits, including the annualized countable income and net worth restrictions controlling the payment of such benefits.  See July 2008 Notification Letter and accompanying VA Form 21-5247 (Corpus of Estate Determination); see also January 2010 and August 2010 Improved Pension Eligibility Verification Reports.  In addition, he has been duly apprised by the agency of original jurisdiction (AOJ) of specific reasons for discontinuing his pension, and of the monetary obligations imposed upon him as a consequence of that action.  See May 2010 and June 2011 Decision Letters.  Moreover, in response to his notice of disagreement with the underlying debt, he has been informed of the particular legal criteria for discontinuing pension awards and the propriety of assigning retroactive effective dates of termination.  See October 2011 Statement of the Case.  

The Veteran also has had the opportunity to seek further clarification, and to submit evidence and oral argument, in support of his appeal at the May 2012 hearing.  Notably, the transcript of that proceeding reflects that the undersigned met the obligations of presiding Veterans Law Judge to (1) fully explain the issue(s) on appeal and (2) suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Specifically, the undersigned fulfilled those duties by asking questions to clarify the bases for the prior adverse decisions, which essentially turned on the AOJ's finding that the Veteran's annual countable income exceeded the maximum threshold for nonservice-connected pension eligibility.  See Board Hearing Tr. at 3-5.  The undersigned also elicited the Veteran's testimony as to why the retroactive termination of his pension payments was improper, specifically because, in his view, those benefits had been awarded solely on the basis of VA administrative error.  Id. at 5-10.  Moreover, through such testimony, the Veteran effectively displayed actual knowledge of the legal requirements for obtaining the specific relief sought on appeal.  Further, while the undersigned did not expressly seek to identify any outstanding pertinent evidence, such efforts were unnecessary because all of the documentation required to decide the appeal was already of record.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Tellingly, the Veteran and his representative have not alleged any breach of the provisions of 38 C.F.R. § 3.103(c)(2).  Nor has either party identified any due process violation, or other prejudice, arising from the May 2012 hearing or, indeed, any other aspect of this appeal.  Thus, absent any evidence to the contrary, the Board is satisfied that all applicable procedural constraints have been satisfied such that appellate review may now proceed.  

Accordingly, the Board now turns to the merits of the Veteran's claim.  In written statements and hearing testimony, he challenges the propriety of the AOJ's termination of his nonservice-connected improved pension benefits, effective January 1, 2008.  

Nonservice-connected improved pension is payable to veterans of one or more periods of war who are permanently and totally disabled from nonservice-connected disability, which is not the result of their own willful misconduct.  See 38 U.S.C.A. § 1521(a).  Additionally, as is pertinent here, such veterans must meet legally prescribed net worth and annual income limitations.  See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a) (2013).

In determining annualized countable income for pension purposes, all payments of any kind and from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2013).  

For the specific period implicated in this appeal, the Veteran was separated from his spouse and did not claim any other dependents.  As such, he was considered a nonmarried veteran without dependents for whom the applicable annual rate of pension benefits was $11,181.00.  Notably, during this period, the Veteran's own annualized countable income exceeded that threshold.  Indeed, his monthly earnings from the Police Public Employees Retirement Association (PERA) and the Corrections Officer PERA totaled $958.00 and $150.16, respectively.  This amounted to a net yearly retirement income of $13,297.92.

The Veteran does not dispute that his annualized countable income from the above retirement funds exceeded the legal limit for pension entitlement throughout the appeal period.  Nevertheless, he argues, in essence, that he should not be held accountable for the pension payments that he received during this period as such benefits were entirely unsolicited on his part and were awarded solely on the basis of VA administrative error.  See Board Hearing Tr. at 5-10.

Under applicable law, "sole administrative error" connotes that a claimant lacked both actual and constructive knowledge of an erroneous award of VA benefits and that his actions, or failure to act, had no bearing on such an award.  See 38 U.S.C.A. § 5112(b) (9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2012); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only fault on the part of VA, but also a lack of any corresponding failure, either implicit or explicit, by the beneficiary.  

Notably, when an award of VA pension or compensation is found to be solely due to administrative error, the effective date of termination of such benefits shall be the date of the last payment.  38 U.S.C.A. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(1), (2).  "Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

Here, while the Veteran's award of nonservice-connected improved pension benefits was clearly erroneous, the Board is unable to conclude that it was predicated solely on VA administrative error.  

In this regard, the Board is mindful that, on the initial page of the Veteran's December 2007 VA Form 21-526 (Application for Compensation and/or Pension), he checked the box indicating that he was applying for VA disability compensation, as opposed to pension, benefits.  Nevertheless, the Veteran then proceeded to complete not only Part B of that form, which pertained expressly to disability compensation, but also Part D, which addressed pension.  Thus, by affixing his signature to that application, he effectively signaled that he was pursuing VA disability compensation or pension, whichever amounted to the greater benefit.  Indeed, such an interpretation is consistent with applicable regulation, by which a claim for compensation may be considered to also be a claim for pension unless the applicant specifically elects the lesser benefit.  See 38 C.F.R. § 3.151(a); see also Stewart v. Brown, 10 Vet. App. 15 (1997) (explaining that that the phrase "may be considered' in 38 C.F.R. § 3.151(a) is discretionary rather than mandatory, and further clarifying that VA should consider a veteran's claim for pension as a claim for compensation, and vice versa, where VA is on notice that the appellant has a well-supported claim and might be eligible for either benefit.).

Here, the Veteran made no such election of VA disability compensation over pension.  To the contrary, after being notified that he only met the requirements for minimum (10 percent) disability compensation, he actively pursued the greater (pension) benefits, as evidenced by his own contemporaneous statements, and those of his representative.  See e.g. August 2008 Representative Correspondence (indicating that "[p]er phone call from [Veteran], he is no longer working" and "has sent income information directly to the [AOJ].  Please adjudicat[e] this pension claim as soon as possible.").  

Tellingly, only after the AOJ notified the Veteran that it was discontinuing his pension payments, and taking action to recoup the benefits previously awarded, did he claim to have never wanted such benefits in the first place.  See Board Hearing Tr. at 2.  The credibility of the Veteran's recent assertions in this regard is undermined by his prior admissions, and those of his representative, which indicate that he was open to receiving nonservice-connected pension for as long as it benefited him financially.  

Having thus established that it was not unreasonable, and therefore not clearly erroneous, for VA to presume that the Veteran was seeking pension benefits, the Board now turns to his second contention of administrative error.  As discussed, the Veteran in essence claims that, through no fault of his own, the AOJ misconstrued his reported retirement income as "bank deposits" totaling $12,000, which it then used in calculating his net worth.   See Board Hearing Tr. at 3.  

The Veteran's testimony appears to be a reference to the AOJ's March 2009 VA 21-5427 Corpus of Estate Determination, which did indeed note that his assets included $12,000 in bank deposits.  Significantly, however, the Veteran himself had previously reported $12,000 in "cash, noninterest bearing bank accounts" when describing his net worth in his initial December 2007 benefits application.  See December 2007 VA Form 21-526 at 3.  At that time, he had also indicated that he had no sources of recurring monthly income, including retirement pay.  Id. at 4.  As such, the Veteran, in that initial signed application, not only signaled that he was interested in obtaining VA pension or disability compensation, but also indicated that any determination of benefits eligibility should be predicated on a finding of no annual countable income.  

The Board recognizes, and appreciates, the fact that, when requested to complete January 2010 and August 2010 Improved Pension Eligibility Verification Reports, the Veteran correctly represented his monthly retirement income.  However, by declining to previously disclose that crucial information, he effectively led the AOJ to afford him income-dependent benefits to which he was not legally entitled.  It follows that the Veteran's erroneous nonservice-connected pension award cannot be entirely attributed to VA administrative error, and that both he and the AOJ share responsibility for the creation of the resultant debt.  Therefore, the Board is without discretion to find that debt to be invalid under the provisions of 38 U.S.C.A. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(1).

In reaching this conclusion, the Board wishes to emphasize that the Veteran is in no way precluded from seeking a waiver of his indebtedness in accordance with 38 U.S.C.A. § 5302(a).  However, as noted in the Introduction, that particular issue has yet to be decided in the first instance.  As such, it would be premature for the Board to review, in the context of this appeal, whether the recovery of the overpayment would be against the principles of equity and good conscience.  Rather, the Board must wait for VA's Committee on Waivers and Compromises to adjudicate that issue before taking any further appellate action.


ORDER

The appeal regarding the propriety of the termination of the Veteran's VA nonservice-connected improved pension benefits, effective January 1, 2008, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


